Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-16 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest a particulate filter for collecting the particles of exhaust gases from a combustion engine, said filter having a (monolithic) body made of porous material that extends in an elongate manner along an axis X, said body comprising: an inlet face through which the exhaust gases enter the filter, an outlet face through which the exhaust gases exit the filter again, a plurality of inlet channels and outlet channels extending between the inlet face and the outlet face parallel to the axis X, each inlet channel being separated from an adjacent outlet channel by a common filtering wall that is able to allow through the exhaust gases, in order to form a honeycomb-type structure, the inlet and outlet channels each having: an open end with a cross section that is square orthogonally to the axis X, a closed end, a reference cross section that is square orthogonally to the axis X, situated between said open and closed ends, preferably situated halfway between the inlet face and the outlet face, each of the four vertices of the reference cross section being common to two inlet channels and two outlet channels, and the four vertices of the square reference cross section having an unchanging position for every section of the channel orthogonally to the axis X, the open ends of the inlet channels being contiguous at the inlet face and the open ends of the outlet channels being contiguous at the outlet face, said open ends forming a grid pattern, wherein the geometry of each inlet and outlet channel is not constant along the entire length of the channel along the axis X, such that, for each inlet and outlet channel:  the perimeter of the section of the channel decreases continuously from the open end of the channel to the reference cross section of said channel, and then increases continuously from said reference cross section to the closed end  and the area of the section of the channel decreases uniformly along the axis X from the open end of the channel to the closed end, where said area is zero, said closed end being situated in the body of the filter close to the outlet face for the inlet channel and being situated in the body of the filter close to the inlet face for the outlet channel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774